DETAILED ACTION
Status of the Claims
Claims 10-11 and 13-25 are cancelled. Claims 1-6 and 8 are pending in this application. Claims 1-6 and 8 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority from the US provisional application 62376841 filed on 08/18/2016.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

Rejections Withdrawn
	The rejection under USC 101 for claims 1-2 and 4-6 is withdrawn per applicant’s amendment of adding non natural ingredients (GSK126, 3-deazaneplanocin A, EPZ005687, EI1, and UNC1999) to the claimed composition. 
Rejections Maintained – Modified as necessitated by Applicant’s amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gamell et al (The p38/MK2/Hsp25 Pathway Is Required for BMP-2-Induced Cell Migration, PLoS ONE 6(1): e16477, publication date 01/28/2011, previously cited) (Hereinafter Gamell) and Huan Jing et al (Suppression of EZH2 Prevents the Shift of Osteoporotic MSC Fate to Adipocyte and Enhances Bone Formation During Osteoporosis, Molecular Therapy vol. 24 no. 2, 217–229 feb. 2016, previously cited) (Hereinafter Jing). 

Regarding claim 4-5, Gamell teaches cytochasalin D which is an actin modulator that inhibits actin polymerization. 
Regarding claim 6, Gamell teaches BMP-2 (osteogenic differentiation factor). 
Regarding claim 1, Gamell does not teach EZH2 to be inhibited.
	Regarding claim 1, Gamell does not teach the epigenetic drug to be selected from the group consisting of GSK126, 3-deazaneplanocin A (DZNep), EPZ005687, EI1, and UNC1999.
	Regarding claim 1, Jing teaches suppression of EZH2 as a novel therapeutic target for improving bone formation during osteoporosis (abstract). 
	Regarding claim 1, Jing teaches “DZNep treatment persistently enhanced osteogenic differentiation of endogenous MSCs” (abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Gamell and Jing to arrive at the claimed invention. Gamell explores Bone morphogenetic proteins’ (BMPs) roles in cell growth, differentiation and migration in different cell types. Jing further elucidates the molecular mechanisms that drive cell differentiation and teaches the importance of EZH2 in this regard (page 218, both columns). Jing also discusses the importance of BMPs in cell differentiation (page 219, left column). Jing teaches DZNep’s effects on osteoclast differentiation by demonstrating that EZH2-mediated epigenetic mechanism participated in the etiology of osteoporosis and provided an epigenetic target for osteoporosis treatment (page 219, . 

Claims 3 and 8 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Gamell et al (The p38/MK2/Hsp25 Pathway Is Required for BMP-2-Induced Cell Migration, PLoS ONE 6(1): e16477, publication date 01/28/2011, previously cited) (Hereinafter Gamell), Huan Jing et al (Suppression of EZH2 Prevents the Shift of Osteoporotic MSC Fate to Adipocyte and Enhances Bone Formation During Osteoporosis, Molecular Therapy vol. 24 no. 2, 217–229 feb. 2016, previously cited) (Hereinafter Jing) and Chi Han Li et al (Targeting EZH2 for Cancer Therapy: Progress and Perspective, Current Protein and Peptide Science, 2015, 16, 559-570, previously cited) (Hereinafter Li). 
Regarding claim 1, Gamell and Jing teach as discussed above. 
Regarding claim 8, Gamell teaches BMP-2 (osteogenic differentiation factor), cytochasalin D (actin modulator), and drug SB203580 (epigenetic drug).
Regarding claims 3 and 8, Gamell doesn’t teach GSK-126. 
Regarding claims 3 and 8, Li teaches EZH2 inhibitor GSK-126 (page 562, table 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Gamell, Jing and Li to arrive at the claimed invention. Gamell explores Bone morphogenetic proteins’ (BMPs) roles in cell growth, differentiation and migration in different cell types. Jing further elucidates the molecular mechanisms that drive cell differentiation and teaches the importance of EZH2 in this regard (page 218, both columns). Jing also discusses the importance of BMPs in cell differentiation (page 219, left column). Jing teaches DZNep’s effects on osteoclast differentiation by demonstrating that EZH2-mediated epigenetic mechanism participated in the etiology of osteoporosis and provided an epigenetic target for osteoporosis treatment (page 219, 

New Rejections – Necessitated by Applicant’s amendments
Claim 2 in addition to claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gamell et al (The p38/MK2/Hsp25 Pathway Is Required for BMP-2-Induced Cell Migration, PLoS ONE 6(1): e16477, publication date 01/28/2011, previously cited) (Hereinafter Gamell), Huan Jing et al (Suppression of EZH2 Prevents the Shift of Osteoporotic MSC Fate to Adipocyte and Enhances Bone Formation During Osteoporosis, Molecular Therapy vol. 24 no. 2, 217–229 feb. 2016, previously cited) (Hereinafter Jing) and Kimberly H. Kim et al (Targeting EZH2 in cancer, Nat Med. 2016 February ; 22(2): 128–134) (Hereinafter Kim). 
Regarding claim 1, Gamell and Jing teach as discussed above. 
Regarding claim 8, Gamell teaches BMP-2 (osteogenic differentiation factor), cytochasalin D (actin modulator), and drug SB203580 (epigenetic drug).
Regarding claim 2, Gamell doesn’t teach EPZ005687.  
Regarding claim 2, Kim teaches EZH2 inhibitor EPZ005687 (page 5 lines 3-8, page 17 table 2). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Gamell, Jing and Kim to arrive at the claimed invention. Gamell explores Bone morphogenetic proteins’ (BMPs) roles in cell growth, differentiation and migration in different cell types. Jing further elucidates the molecular mechanisms that drive cell differentiation and teaches the importance of EZH2 in this regard (page 218, both columns). Jing also discusses the 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-8 of copending Application No. 17/572,034 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 1 is obviated by claims 1-3 of the reference application. 
Instant claim 3 is obviated by claim 3 of the reference application. 
Instant claim 4 is obviated by claim 4 of the reference application.
Instant claim 5 is obviated by claim 5 of the reference application.

Instant claim 8 is obviated by claim 8 of the reference application.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and achieve the instant invention. The reference application teaches all of the limitations of the instant application claims. One would use these claims and achieve the instant invention with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 2 in addition to claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/572,034 (reference application) in view of Sarah K Knutson et al (A selective inhibitor of EZH2 blocks H3K27 methylation and kills mutant lymphoma cells, Nature Chemical Biology, Volume 8, November 2012) (Hereinafter Knutson). 
Instant claim 1 is obviated by claims 1-3 of the reference application.
Instant claim 2 is obviated by claim 2 of the reference application in view of Knutson. Knutson teaches “the discovery of EPZ005687, a potent inhibitor of EZH2 (Ki of 24 nM)” (page 890 abstract). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the claims of the reference application and the teachings of Knutson and achieve the instant invention. Knutson provides the motivation of “EPZ005687 has greater than 500-fold selectivity against 15 other protein methyltransferases and has 50-fold selectivity against the closely related enzyme EZH1” (abstract). Thus one would be motivated to use EPZ005687 to inhibit EZH2 with a reasonable expectation of successfully achieving high specificity and potency for EZH2 inhibition.  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
	Applicant’s arguments against the rejection under USC 101 is now moot since this rejection has been withdrawn.
	Regarding the USC 103 rejection under Gamell and Jing, Applicant argues the following:
	“On page 5 of the Official Action, the Examiner stated that the Gamell et al. reference teaches "cells being treated with BMP-2 (osteogenic differentiation factor) (thus enhancing bone cell differentiation), cytochasalin D (actin modulator), and drug SB203580 (epigenetic drug)." From this, the Examiner appears to imply that a person having ordinary skill in the art reading the Gamell et al. reference would have been motivated to make a pharmaceutical composition that includes an actin modulator, an osteogenic differentiation factor, and an epigenetic drug such as SB203580. This is not true given the specific teachings of the Gamell et al. reference. The Gamell et al. reference specifically teaches that SB203580 "completely abolished the BMP- 2-induced cell migration" (page 2, right column, first full paragraph), "completely abolished BMP-2-dependent induction of actin reorganization" (page 2, right column, second full paragraph), and "completely abolished the effects of BMP-2 on MK2 and Hsp25" (page 2, right column, third full paragraph). Thus, a person having ordinary skill in the art reading the Gamell et al. reference would not have been motivated to make or use a pharmaceutical composition that combines an actin modulator, one or more osteogenic differentiation factors, and an epigenetic drug as presently claimed. Consequently, the presently claimed pharmaceutical compositions are patentable over the combinations of cited references”. 

This argument is acknowledged but is not found persuasive. While the Applicant is correct about why SB203580 is not a good candidate for enhancing bone cell differentiation, the epigenetic drug limitation is actually met by the secondary reference Jing, which teaches the use of epigenetic drug 

Applicant also argues:
“Moreover, at no point does the Gamell et al. reference teach or suggest making or using any composition that includes both BMP-2 and cytochasalin D. In fact, the Gamell et al. reference specifically teaches that after incubating cells grown on glass cover slips with cytochasalin D for 20 minutes, the cells were "washed 5 times with media and allowed to recover in the presence or absence of 3 nM BMP-2." This falls far short of suggesting that a person having ordinary skill in the art should make or use a pharmaceutical composition that combines an actin modulator, one or more osteogenic differentiation factors, and an epigenetic drug as presently amended claim 1 requires. Thus, taken together, it is clear that the presently claimed pharmaceutical compositions are patentable over the combinations of cited references”. 
This argument is acknowledged and is not found persuasive. It is important to note that the instant claim 1 is directed to a product and not a process of use. This distinction provided by Applicant would hold more weight if the instant invention was directed to a method with subsequent steps. Additionally, Applicant shows no evidence of criticality of the importance of Cyto-D's effects being critical when it is being added at exactly the same time as BMP-2. As a matter of fact, Gamell teaches adding Cyto-D and BMP-2 to the same cells to induce actin protusions (Fig 1C). Thus one of ordinary skill in the art would combine BMP-2 and Cyto-D in a pharmaceutical composition to enhance bone cell differentiation, and would add an epigenetic drug Dznep (with Jing motivation) or GSK126 (with Li motivation) to more effectively enhance bonce cell differentiation.
Applicant is also informed that instant claim 1 is not in commesurate in scope with the examples being provided in the instant specification. For example, instant specification example 2 motivates the 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.A./               Examiner, Art Unit 1613    

/MARK V STEVENS/               Primary Examiner, Art Unit 1613